DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 16/103,426 filed on 11/10/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8-10, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Munevar US 2017/0260872.

Regarding claim 1, Munevar teaches:
   	  A vehicle (vehicle 10) comprising: 
an electric motor system including a motor coupled to a rotor (electrical motor 24 and rotor 18 make electric motor system ); wherein the motor is configured, when turned-on to drive the rotor at a rotational rate that will create thrust ([0014]: during a second mode of operation, such as hoteling mode Examiner’s note: see Applicant’s published spec para 0004: a motor coupled to a rotor at least at a minimum rotation rate greater than zero when the electric motor system is energized); and
a controller ([0021]: generator control system 26 and the power electronics) connected to the motor to drive the rotor ([0046]), when the motor system is energized and the motor is turned-off ([0021]-[0023]: electrical motor may not generate any additional power, thus motor turned off; therefore the power electronics receive power form some other power source, thus motor system electrically energized. Motor 24 used as brake, thus considered as stopped to stop the rotor 18 when idling, so it won’t create enough thrust to injure personnel on ground; for safety reasons (see para 0003: when on ground), but at the same time the motor system is still energized), at least at a minimum rotation rate greater than zero ([0020]-[0021]: to slow down the rotation of the propulsor) and less than the rotation rate that will create thrust ([0021]-[0023]: electrical motor may not generate any additional power, thus motor turned off; therefore the power electronics receive power form some other power source, thus motor system electrically energized. Motor 24 used as brake, thus considered as stopped to stop the rotor 18 when idling, so it won’t create enough thrust, thus less than the rotation rate that will create thrust). 

Regarding claim 4, Munevar teaches:
   	  An aircraft, ([0024]: airplane 10) comprising: 
an electric motor system including a motor coupled to a rotor (electrical motor 24 and rotor 18 make electric motor system ); and
([0021]: generator control system 26 and the power electronics) connected to the motor to drive the rotor at a rotation rate that will create thrust when the motor is turned-on ([0046]) and to control the motor to drive the rotor at least at a minimum rotation rate greater than zero and less than a rotation rate that will create thrust ([0020]-[0021]: to slow down the rotation of the propulsor) when the motor system is electrically energized by the electric power source and the motor is turned off ([0021]-[0023]: electrical motor may not generate any additional power, thus motor turned off; therefore the power electronics receive power form some other power source, thus motor system electrically energized. Motor 24 used as brake, thus considered as stopped to stop the rotor 18 when idling, so it won’t create enough thrust, thus less than the rotation rate that will create thrust; but at the same time the motor system is still energized).

Regarding claim 10, Munevar teaches:
The aircraft of claim 4, wherein the rotor is a push propeller (propeller 18).  

Regarding claim 13, Munevar teaches:
A method, comprising: 
controlling a rotation rate of a rotor in a vehicle, wherein the rotor is driven by a motor of an electric motor system ([0020]: controller applying power to hold the position of the propulsor by applying torque in either direction and electrical motor 24 and rotor 18 make electric motor system); 
detecting that the motor system is electrically energized and that the motor is turned-off ([0021]-[0023]: electrical motor may not generate any additional power, thus motor turned off; therefore the power electronics receive power form some other power source, thus motor system electrically energized); and 
([0021]-[0023]: electrical motor may not generate any additional power, thus motor turned off; therefore the power electronics receive power form some other power source, thus motor system electrically energized. Motor 24 used as brake, thus considered as stopped to stop the rotor 18 when idling, so it won’t create enough thrust, thus less than the rotation rate that will create thrust; but at the same time the motor system is still energized) thrust in response to detecting that the motor system is electrically energized and that the motor is turned-off ([0020]-[0021]: to slow down the rotation of the propulsor).

Regarding claims 8 and 16, Munevar teaches:
The aircraft of claim 4, wherein the aircraft is a helicopter ([0025]: helicopter) and the rotor is a main rotor (rotor is the propeller).  

Regarding claims 9 and 17, Munevar teaches:
The aircraft of claim 4, wherein the rotor is arranged in an electric distributed rotor system (Fig. 2 is an electric distributed rotor system).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munevar US 2017/0260872 in view of Dyrla (US 2013/0264412). 

Regarding claims 6 and 15, Munevar doesn’t explicitly teach wherein the rotor is an anti-torque rotor
However Dyrla teaches wherein the rotor is an anti-torque rotor ([0004]: aircraft includes an anti-torque tail rotor).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the anti-torque rotor of Dyrla into the system of Munevar in order to counteract the thrust. 
  
Regarding claim 7, Munevar doesn’t explicitly teach wherein the rotor is an anti-torque arranged in an electric anti-torque distributed system.
However, Dyrla teaches wherein the rotor is an anti-torque rotor ([0004]: aircraft includes an anti-torque tail rotor) arranged in an electric anti-torque distributed system ([0004]: rotary wing aircraft that include an anti-torque tail rotor; and [0099]: tail rotor 5 includes a plurality of blades 10 for opposing the torque; thus an anti-torque distributed system). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the electric anti-torque distributed system of of Dyrla into the system of Munevar in order to counteract the thrust. 


Claims 2-3, 5, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munevar US 2017/0260872 in view of Morrison (US 9,242,728).

Regarding claim 2, Munevar doesn’t explicitly teach:
 wherein the minimum rotation rate is approximately 5 revolutions per minute (RPM) or less. 
However, Morrison teaches minimum rotation rate of motor provided in table on column 9 wherein the minimum is 5RPM or lesser.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate low RPM of Morrison into the system of Munevar in order to control full scale vertical takeoff and landing aircraft (see Morrison col. 2 ll. 59-65).

Regarding claim 3, Munevar doesn’t explicitly teach:
 wherein the minimum rotation rate is in a range of approximately 0.5 revolutions per minute (RPM) and 3 RPM.  
However, Morrison teaches minimum rotation rate of motor provided in table on column 8 wherein the minimum is in the range of 0.5 RPM and 3RPM.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate low RPM of Morrison into the system of Munevar in order to control full scale vertical takeoff and landing aircraft (see Morrison col. 2 ll. 59-65).

Regarding claim 5, Munevar doesn’t explicitly teach:
wherein the system comprises a manual override switch located proximate to the rotor, the manual override switch configured to stop the rotation of the rotor.  
However, Morrison teaches a manual override switch 40 configured to stop the rotation of the rotor (col. 5 ll. 31-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switch of Morrison into the system of 

Regarding claim 18, Munevar doesn’t explicitly teach:
stopping the rotating rotor in response to actuation of a manual override switch to an override position, wherein the actuating requires manually holding the manual override switch in the override position.
However, Morrison teaches stopping the rotating rotor in response to actuation of a manual override switch 40 (col. 5 ll. 31-39).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate stopping the rotating rotor in response to actuation of a manual override switch of Morrison into the system of Munevar in order to manage necessary voltage and current to achieve the desired RPM and torque (see Morrison col. 5 ll. 31-36).

Regarding claims 19 and 21, Munevar doesn’t explicitly teach:
a manual override switch located proximate to the rotor configured to stop the rotation of the rotor, wherein the manual override switch is positioned within approximately three feet or less from the rotor (or a center of the rotor).
However, Morrison teaches a manual override switch 40 configured to stop the rotation of the rotor (col. 5 ll. 31-36). In col. 4 ll. 44-46, Morrison states that the components of the figures can be rearranged without departing from the disclosed system and method. Thus, having the manual override switch 40 within approximately three feet or less from the rotor (unless, it already is), would be one exemplary feature of the varying details of Morrison drawing.
.  

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munevar US 2017/0260872 in view of Dyrla (US 2013/0264412) further in view of Morrison (US 9,242,728).


Regarding claim 12 Munevar doesn’t explicitly teach wherein the rotor is an anti-torque
And further comprising a manual override switch located proximate to the anti-torque rotor, the manual override switch operable to stop the rotation of the anti-torque rotor.
However, Dyrla teaches wherein the rotor is an anti-torque rotor ([0004]: aircraft includes an anti-torque tail rotor).
Dyrla doesn’t explicitly teach a manual override switch located proximate to the anti-torque rotor, the manual override switch operable to stop the rotation of the anti-torque rotor.
However, Morrison teaches a manual override switch 40 configured to stop the rotation of the rotor (col. 5 ll. 31-36).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the switch of Morrison into the combined system of Dyrla and Munevar in order to manage necessary voltage and current to achieve the desired RPM and torque (see Morrison col. 5 ll. 31-36).  

Regarding claim 20, Munevar teaches wherein the vehicle is a vertical takeoff and landing aircraft ([0025]).
Munevar doesn’t explicitly teach wherein the rotor is an anti-torque and further comprising stopping rotation of the anti-torque rotor in response to a person manually holding a manual override switch that is proximate to the anti-torque rotor, the manual override switch operable to stop the rotation of the anti-torque rotor.
However, Dyrla teaches wherein the rotor is an anti-torque rotor ([0004]: aircraft includes an anti-torque tail rotor).
Dyrla doesn’t explicitly stopping rotation of the anti-torque rotor in response to a person manually holding a manual override switch that is proximate to the anti-torque rotor, the manual override switch operable to stop the rotation of the anti-torque rotor.
However, Morrison teaches stopping the rotating rotor in response to actuation of a manual override switch 40 (col. 5 ll. 31-39). In col. 4 ll. 44-46, Morrison states that the components of the figures can be rearranged without departing from the disclosed system and method. Thus, having the manual override switch 40 within approximately three feet or less from the rotor (unless, it already is), would be one exemplary feature of the varying details of Morrison drawing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate stopping the rotating rotor in response to actuation of a manual override switch of Morrison into the combined system Dyrla and Munevar in order to manage necessary voltage and current to achieve the desired RPM and torque (see Morrison col. 5 ll. 31-36).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 

The Prior art Munevar teaches a system has a propeller (18) that rotates in response to the rotation of a shaft (42). An electrical motor (24) generates electrical power in response to the rotation of the propeller in a first operation mode and slows or stops the rotation of the propeller in a second operation mode. The safety of the ground personnel is improved by preventing damage of facilities on the ground, or preventing damage of any cargo or any unanchored material that forces transition through the path of thrust generated by the engine. The thrust generated in the engine is reduced. In some examples, the disclosure describes a method of electronic braking in a turbine engine system, the method comprising generating, with an electrical motor in a first operation mode, electrical power in response to rotation of a propulsor caused by rotation of a shaft, and slowing or stopping, with the same electrical motor in a second operation mode, the propulsor.


Examiner disagrees. The office action mention para 0046 of Munevar. Applicant’s published specification para 0019 states “that electric motor 32 may be controlled by controller 36 over a range of speeds in response to a pilot and/or flight control system. Controller 36 can include logic to control the rate of rotation of the rotor 18 via electric motor 32”. Examiner specified para 0046 of Munevar where it mentions that drive and generator control system 26 may increase resistance driven by electrical motor 24 that causes an increase in torque needed to rotate the motor rotor, which in turn increase torque needed to rotate motor rotor shaft 22, which causes propulsor 18 to slow down or stop. Therefore, the controller via the motor controls the propulsor and the motor drives the rotation of the rotor/propulsor. 

	Applicant further argues on page 6 that Munevar does not address and is not concerned with the electrical motors 24 unexpectedly starting because the electrical motor do not drive the rotors.
	Examiner disagrees. The motor driving the rotor is explained in the previous paragraph with support of para 0046 of Munevar. Further Examiner provides rejection for the claim limitations and the motor unexpectedly starting is not part of the claim and Applicant should have support in the specification. 

	Applicant in pages 7-9 argues that Munevar doesn’t have a “controller connected to the motor to drive the rotor” and continues to argue that Munevar’s electrical motor 24 does not drive the rotor to rotate.
drive and generator control system 26 may increase resistance driven by electrical motor 24 that causes an increase in torque needed to rotate the motor rotor, which in turn increase torque needed to rotate motor rotor shaft 22, which causes propulsor 18 to slow down or stop. Therefore, the controller via the motor controls the propulsor and the motor drives the rotation of the rotor/propulsor. It is to be noted that Applicant refers to other paragraphs while arguing on this limitation but not to para 0046.

	Applicant on page 10 argues that the Examiner does not identify a single instance where Munevar teaches that the electrical motor is turned-off.
	Examiner disagrees. In [0021]-[0023]: electrical motor may not generate any additional power, thus motor turned off. [0021]: because the motor rotor of the electrical motor is stopped… this is one one of the instance where the motor is turned off. 

	Applicant with respect to claim 13 on page 10 argues the same issues discussed in claims 1, 4. Further, Applicant argues that Munevar does not disclose or suggest “detecting that the motor system is electrically energized and that the motor is turned-off”.
	Examiner disagrees. Munevar teaches at least in para 0046 the control system 26 that increases the resistance driven by electrical motor 24 that causes an increase in torque needed to rotate the motor rotor, which in turn increase torque needed to rotate motor rotor shaft. The controller inherently detects whether the motor system is electrically energized and the motor is shut off to provide the necessary increase of resistance.

          Therefore, the claims are not allowable over the prior arts.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        

2/12/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846